Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Briscoe does not teach generating an encapsulated packet by encapsulating the egress packet with an outer header. Examiner respectfully disagrees.
	Applicant cites Briscoe [0097]. However, Briscoe [0097] is not being relied upon to teach the claim element. As such, the fact that Briscoe further teaches de-capsulation is not pertinent. Likewise, Briscoe [0070] is also not relied upon. 
	Briscoe [0096] on the other hand, explicitly discloses “Thus, network attachment node (Na) 23 must encapsulate packets with an appropriate outer header if it wishes traffic management module (NM) 26 to forward them to Receiver R, at least not without degradation.” As such, in view of the cited portions of the prior art, Examiner respectfully disagrees. 
	Furthermore, Examiner notes Briscoe [0024] specifies that the markings are “applied to the ECN field in the outer header,” and Briscoe [0030] discloses that “If IP packets with red and black re-ECN markings have been encapsulated by an additional outer header or headers, further red ECN markings may be applied to the outer header.” These citations clearly reflect that the ECN markings are applied only to the outer header. And addresses Applicant alleged ambiguity regarding the new forwarded headers, as the citations clearly reflect these headers are outer headers. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4-5, 8, 11-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US 20190028300 A1) in view of Briscoe et al. (US 20130088997 A1).

Claim 1. 	Mathew teaches a method for a first computer system to perform network diagnosis, wherein the method comprises:
detecting an egress packet having an inner header that is addressed from a first virtualized computing instance to a second virtualized computing instance; (FIG. 5, step 545, FIG. 6, Host 110A, VM1 131, Host 110B, VM3 133, ¶0054, detecting an egress packet 620 having an inner header addressed from virtual computing instances VM1 131 to VM3 133)
generating an encapsulated packet by encapsulating the egress packet with an outer header that is addressed from the first computer system to a second computer system; and (FIG. 5, FIG. 6, Host 110A, VM1 131, Host 110B, step 545, ¶0054, generating an encapsulated packet 630 with a modified outer header from VM1 131 to VM3 133) 
sending the encapsulated packet towards the second virtualized computing instance (FIG. 5, step 560, ¶0055, sending the encapsulated packet to VM133) to cause a second computer system to perform one or more remediation actions based on the network diagnosis code information. (Examiner notes that “to cause a second computer….” 
However, Mathew does not explicitly teach determining, by one or more logical forwarding elements supported by the first computer system, whether each of multiple network issues is detected for the egress packet or a datapath between the first virtualized computing instance and the second virtualized computing instance;
generating network diagnosis code information specifying whether each of the multiple network issues is detected or not detected, wherein the network diagnosis code information specifies at least one of the following: detection of a first network issue and no detection of a second network issue from the multiple network issues; and 
generating an encapsulated packet by encapsulating the egress packet with an outer header that specifies the network diagnosis code information.
From a related technology, Briscoe teaches determining, by one or more logical forwarding elements supported by the first computer system, whether each of multiple network issues is detected for the egress packet or a datapath between the first computing instance and the second computing instance; (Briscoe, FIG. 2, ¶0096, detecting by a traffic management module whether a characteristic property is detected for an egress packet or a data path between a first and second computing instance)
generating network diagnosis code information specifying whether each of the multiple network issues is detected or not detected, wherein the network diagnosis code information specifies at least one of the following: detection of a first network issue and no detection of a second network issue from the multiple network issues; (¶0024, and
generating an encapsulated packet (Briscoe, FIG. 2, ¶0096, encapsulating packets with an appropriate outer header) by encapsulating the egress packet with an outer header that specifies the network diagnosis code information and is addressed from the first computer system to a second computer system. (Briscoe, ¶0019-¶0031, Encapsulation of Explicit Congestion Notification (ECN); ¶0024, wherein the outer header includes an ECN field; ¶0023, having a value for Congestion Experienced (CE) which signals congestion, i.e. network diagnosis code information; ¶0006, the destination address in the IP header)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for maintaining data plane connectivity taught by Mathew to encapsulating network information with packets in order to provide notification of network issues information in order to more effectively manage network problems. 

Claim 4	Mathew in view of Briscoe teaches Claim 1, wherein generating the encapsulated packet comprises: 
configuring the outer header according to a tunneling protocol associated with a tunnel connecting a first virtual tunnel endpoint supported by the first computer system and a second virtual tunnel endpoint supported by the second computer system. (Mathew, ¶0019 and ¶0020, configuring the outer (tunnel) header according to a suitable tunneling protocol support by members of the logical overlay network)

Claim 5	Mathew in view of Briscoe teaches Claim 1, wherein determining whether each of the multiple network issues is detected comprises:
determining whether one or more of the following is detected or not detected: network address conflict, reachability issue, congestion issue, (Briscoe, ¶0023, latency issue,) jitter issue, throughput issue, network parameter configuration issue, and network security issue. 

Claim 8 	Mathew in view of Briscoe teaches a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a first computer system, cause the processor to perform network diagnosis, wherein Mathew in view of Briscoe teaches the network diagnosis as described for Claim 1.

Claims 11-12 are taught by Mathew in view of Briscoe as described for Claims 4-5.

Claim 15 	Mathew in view of Briscoe teaches a computer system, comprising: a processor; and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, wherein Mathew in view of Briscoe teaches the method of performed by the processor as described for Claim 1.

Claims 18-19 are taught by Mathew in view of Briscoe as described for Claims 4-5.

2.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US 20190028300 A1) in view of Briscoe et al. (US 20130088997 A1) and in further view of Yemini et al. (US 5528516 A).

Claim 2	Mathew in view of Briscoe teaches Claim 1, but does not explicitly teach 
wherein generating the network diagnosis code information comprises:
generating the network diagnosis code information that includes multiple codes associated with the respective multiple network issues, wherein a first code is set to indicate the detection of the first network issue, or a second code is set to indicate no detection of the second network issue.
From a related technology, Yemini teaches generating network diagnosis code information that includes multiple codes associated with respective multiple network issues, (FIG. 5A, Col. 22, Lines, 7-13, generating a deterministic correlation matrix, wherein the matrix comprises a code; Col. 7, Lines 9-26, wherein the multiple issues (P) being observed are for a computer network) wherein a first code is set to indicate the detection of a first network issue, or a second code is set to indicate no detection of a second network issue. (FIG. 5A, Col. 22, Lines, 7-13, wherein a 1 or 0 indicates a symptom, i.e. the detection, of an issue or problem)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mathew in view of Briscoe in order for the network status information of Wang to implement the correlation techniques described in Yemini in order to accurately analyze discrete problems needing remediation. (Yemini, Col. 1, Lines 48-57)

Claim 3	Mathew in view of Briscoe and Yemini teaches Claim 2, and further teaches wherein generating the network diagnosis code information comprises:
generating the network diagnosis code information in the form of a bitmap that includes multiple codes that are each set to either non-zero to indicate detection or zero to indicate no detection. (Yemini, FIG. 5A, Col. 22, Lines, 7-13,  wherein a 1 or 0 indicates a symptom, i.e. the detection, of an issue or problem)

Claims 9-10 and 16-17 are taught by Mathew in view of Briscoe and Yemini.

3.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US 20190028300 A1) in view of Briscoe et al. (US 20130088997 A1) and in further view of Rahman et al. (US 20200177458 A1)

Claim 6	Mathew in view of Briscoe teaches Claim 1, and further teaches 
receiving, from the second computer system, an encapsulated ingress packet that includes an ingress outer header specifying ingress network diagnosis code information generated by the second computer system. (Examiner notes while FIG. 5 and FIG. 6 and their related section cover packets from VM1 131 to VM 133, this is provided for exemplary purposes, and packets would also go through the intermediary host given loss of data plane connectivity 430, FIG. 6, ¶0036, and both ingress and egress packets, ¶0019) 
However, Mathew in view of Briscoe does not explicitly teach o

in response to determination that the ingress network diagnosis code information indicates detection of a particular network issue, performing one or more remediation actions based on the ingress network diagnosis code information.
From a related technology, Rahman teaches in response to determination that information indicates detection of a particular network issue, (FIG. 3, steps 335 and 350, ¶0051 and ¶0055, determining a root cause of a received policy trigger, the root cause being a particular network issues such as a failure of the virtual packet data network gateway) performing one or more remediation actions based on the ingress network diagnosis code information. (FIG. 3, step 355, ¶0056, transmitting a notification of a policy trigger to a software defined network controller, i.e. a management entity) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mathew in view of Wang to have the intermediary host of Mathew to respond to a receiving information indicating a particular network issue, as communicated to the intermediary as taught by Want, to further perform a remedial action as 

Claim 7	Mathew in view of Briscoe and Rahman teaches Claim 6, and further teaches performing one or more of the following remediation actions: 
reporting the detection of the particular network issue to a management entity, (Rahman, FIG. 3, step 355, ¶0056, transmitting a notification of a policy trigger to a software defined network controller, i.e. a management entity) updating a routing configuration and updating a network parameter.

Claims 13-14 and 20-21 are taught by Mathew in view of Briscoe and Rahman as described for Claims 6-7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442